Citation Nr: 1117041	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for infectious hepatitis.

2.  Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required as to the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Concerning the Veteran's claim for a rating in excess of 10 percent for infectious hepatitis, the Board finds that, for the reasons stated below, the current medical evidence found in the claims file is inadequate to determine whether the Veteran's disability rating for infectious hepatitis should be continued at 10 percent or should be increased to a higher level.  Therefore, a new VA examination is in order to properly adjudicate his higher rating claim.  

The Veteran is seeking a higher rating for his service-connected infectious hepatitis and essentially contends that he is entitled to a higher rating because this disorder has worsened.  In the December 2008 rating decision under appeal, the disability rating was increased from noncompensable to 10 percent, effective November 3, 2008.  As the grant during the pendency of this appeal does not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's service-connected hepatitis is rated under Diagnostic Code 7345 which provides ratings for chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  Chronic liver disease that is nonsymptomatic is rated as noncompensable (0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).

Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Id.

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Id. 

A 40 percent rating is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

In his June 2009 VA Form 9, Substantive Appeal, the Veteran said that he wanted to appeal because his hepatitis B was not resolved and was always in his system and that he had symptoms that changed his normal life, such as vomiting, nausea, fatigue, anorexia, and arthralgia.  He also asserted that sometimes he felt so tired that he stayed in bed all day.  In an August 2009 signed statement the Veteran asserted that he had "daily fatigue, malaise, and anorexia that required diet."  In an April 2010 signed statement the Veteran asserted that his hepatitis B had worsened and that he had constant anorexia, general malaise, a special diet, and weight loss.  

The Board notes that both the December 2008 and September 2009 VA examinations are inadequate for rating purposes.  The report of the December 2008 VA examination includes a detailed protocol with questions concerning the severity of hepatitis symptoms, which is designed to address the symptoms listed under Diagnostic Code 7345, but these questions were not answered by the examiner.  Moreover, the report of the September 2009 VA examiner did not use the same protocol nor did the examiner address the Veteran's complaints of constant or daily symptoms.  While the Veteran has consistently maintained that he has constant or daily fatigue, malaise and anorexia, the September 2009 VA examiner reported these were only intermittent symptoms because they were non-specific and possibly associated with his mental disorder and not his hepatitis.  This finding is conclusory; it does not adequately or completely explain the rationale.  The Board also notes that both the December 2008 and September 2009 VA examiners did not have access to the claims file. 

For these reasons, the Board finds that both the December 2008 and September 2009 VA examinations must be considered inadequate.  It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain whether the Veteran's current disability rating for infectious hepatitis should be increased.

On remand, a VA examination shall be provided to determine whether the severity of the Veteran's service-connected infectious hepatitis, pursuant to the rating criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7345 (2010), warrants an increase.  Assistance by VA includes obtaining an examination and medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Under the circumstances, the Board finds that this assistance is necessary in order to fulfill the mandate of the VCAA.

The Board also notes that the December 2008 VA examiner reported that the Veteran was treated for his hepatitis by a private internal medicine physician whose treatment records are not found within the claims file.  Private laboratory reports from 2008 and 2009 also refer to a private physician whose medical records are not found within the claims file.  If such records exist and can be associated with the claims file, they might explain the frequency of the Veteran's symptoms (i.e., intermittent or daily) during a portion of the appeal period.  While Dr. M.E.F. suggested in his August 2009 correspondence that the Veteran was on a special diet due to his hepatitis no other medical record currently found in the claims file provides evidence of any such diet.  Further, none of the few VA clinical records currently found in the claims file show treatments, tests, or complaints for hepatitis B.  Additional information about the Veteran's infectious hepatitis, from private or VA sources, may exist relevant to the Veteran's claim that has yet to be associated with the claims file.  On remand, the RO also shall attempt to obtain relevant medical records from private and VA sources.

Concerning the Veteran's claim for secondary service connection claim for a major depressive disorder, the Board finds that, for the reasons stated below, the current medical evidence found in the claims file is inadequate to determine whether the Veteran's major depressive disorder is indeed secondary to his service-connected infectious hepatitis.  Therefore, on remand the Veteran shall be scheduled for a new VA mental examination and medical opinion.

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

In his written submissions, the Veteran and his attorney contend that his depression disorder was caused or aggravated by his service-connected infectious hepatitis.  In a signed statement received in October 2009 and in his April 2010 VA Form 9, Substantive Appeal, the Veteran claimed that when he was informed by doctors that he still had reactive results to hepatitis B and his family became aware of the condition they did not want to be close, his wife did not want relations with him, and his daughters stopped visiting because they did not want their children to hug him.  The Veteran also claimed that during his VA psychiatric hospitalization in the summer of 2009 he and his wife were told that his hepatitis B was the cause of his major depressive disorder.  

An August 2009 VA discharge summary noted the Veteran's admission to an inpatient psychiatric unit in July 2009 for a severe major depressive disorder recurrent with psychotic features.  At the time of admission he presented with suicidal ideas and planned to hang himself.  He reported depressed mood, poor sleep, anxiety and low energy.  A slow and steady improvement was noted over six days and by discharge he was no longer a danger to himself or others.  This discharge summary record did not explain the etiology of the Veteran's major depressive disorder, including any mention that hepatitis B could be the cause of his major depressive disorder.

Correspondence received in August 2009 from a private physician, Dr. M.E.F., stated that he had reviewed relevant portions of the Veteran's claims file, including service treatment records and a record which showed that the Veteran went into a major depression in July 2009 due to his hepatitis and had to be hospitalized.  After examining the Veteran, Dr. M.E.F. concluded that he was certain that the Veteran's major depressive disorder recurrent with psychotic features was a direct consequence of his chronic hepatitis.

The Veteran underwent a VA examination of his liver in September 2009 for his increased rating claim for infectious hepatitis.  The examiner, a VA primary care physician, reviewed Dr. M.E.F.'s correspondence in detail and opined that she did not agree with him that the Veteran's major depression condition was a direct consequence of hepatitis because the Veteran's symptoms of malaise, anorexia and weight loss were non-specific and likely associated with his psychiatric condition.  

The Veteran underwent a VA mental examination in October 2009.  It was noted that the Veteran was prescribed anti-psychotic and anti-depressant medications and received individual psychotherapy.  Symptoms, described as severe and daily since approximately April 2009, included a depressed mood, insomnia, thoughts of death, anhedonia, suicidal ideation, diminished leisure pursuits, minusvalia, hopelessness, and frustration.  On examination, auditory and visual hallucinations were also noted.  Diagnosis was a major depressive disorder not due or associated with alcohol or illegal substances.  The VA examiner opined that the Veteran's major depressive disorder was not secondary to his service-connected infectious hepatitis because he had developed hepatitis in service in the 1950s and the Veteran did not seek psychiatric care until 53 years after discharge.  

In a signed statement submitted to VA in April 2010, the Veteran's spouse stated that she took the Veteran to a VA facility in July 2009 to see a psychiatrist after a VA doctor had notified him of his hepatitis condition.  She stated that a VA psychiatrist told her that the Veteran needed to be hospitalized because his hepatitis condition had caused him to withdraw and that he was a threat to himself and his family.  

A December 2010 VA psychotherapy/counseling record noted that the Veteran's main concern continued to be his major depression condition symptoms (sadness, lack of energy, decreased concentration and lack of interest) that the Veteran related to his hepatitis B problems.  The psychotherapist or counselor noted that the Veteran's wife stated that since the Veteran found out that he still had hepatitis, he began suffering from his current emotional problem.  

In January 2011, Dr. J.J.Z.A., a private psychiatrist in Puerto Rico, examined the Veteran and prepared an evaluation report which his attorney submitted to VA in February 2011.  In it, Dr. J.J.Z.A. provided an Axis I diagnosis of major depressive disorder recurrent with suicidal ideas and opined that the Veteran had a chronic emotional condition.  The private psychiatrist further opined that the stress which produced this emotional condition was his chronic hepatitis and that it was more probable than not that the major depressive disorder was secondary to the Veteran's service-connected hepatitis.  Dr. J.J.Z.A. noted that the Veteran's service-connected infectious hepatitis had resulted in significant physical debilitation and health impairment and had reduced his quality of life and taken away much of the pleasure he formerly enjoyed.  The psychiatrist stated that it is well documented in the medical literature that physical debilitation due to health impairments is directly associated with the development of depression.  

The Board notes that the first requirement of secondary service connection is met as the Veteran has been diagnosed with a current disability, namely a major depressive disorder.  With respect to the second requirement (that the disability at issue was either caused by or aggravated by the already service-connected disability), the Board finds that the lay and medical evidence of record is conflicting and must be resolved on remand.

Both of the private medical opinions, as well as the statements of the Veteran and his wife, support a positive nexus between the Veteran's major depressive disorder and service-connected infectious hepatitis while the two opinions of the September 2009 and October 2009 VA examiners are opposed.  The Board notes that all of the medical opinions were rendered by physicians and two of those, Dr. J.J.Z.A. and the October 2009 VA examiner, are psychiatrists.  

The October 2009 VA examiner-psychiatrist said that the Veteran's major depressive disorder was not secondary to his service-connected infectious hepatitis because the Veteran had developed hepatitis in service in the 1950s and the Veteran did not seek psychiatric care until 53 years after discharge.  However, while this opinion might be relevant to whether the Veteran could claim service connection for his psychiatric condition on a theory of direct service connection, it does not answer whether the Veteran's major depressive disorder was either (a) caused by or (b) aggravated by his service-connected infectious hepatitis.  As noted above, the law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  See 38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  The September 2009 VA examiner, a VA primary care physician who examined the Veteran for his higher rating claim for infectious hepatitis, also rejected the idea that the Veteran's major depressive disorder was secondary to his infectious hepatitis.  She disagreed with the opinion of Dr. M.E.F. because she concluded (without any persuasive explanation) that the Veteran's symptomatology was grounded in his psychiatric condition and not in his hepatitis.

The private medical opinions of Dr. M.E.F. and Dr. J.J.Z.A., on the other hand, fail to account for the Veteran's limited hepatitis symptomatology and his other chronic medical conditions.  The Veteran currently has a 10 percent disability rating for infectious hepatitis.  Neither private medical opinion adequately explains how limited symptoms lasting less than two weeks during a 12-month period could be responsible for the Veteran's current depression.  In addition, the opinions of Dr. M.E.F. and Dr. J.J.Z.A. do not address the Veteran's other chronic medical conditions, such as prostate cancer and hypertension.  These private medical opinions offer no credible explanation of why the Veteran's major depressive disorder was not caused by or aggravated by any of those chronic conditions rather than by his infectious hepatitis.  

The Board finds that on remand, after the RO has determined the severity of the Veteran's service-connected hepatitis, it shall then schedule the Veteran for a new VA mental examination and medical opinion that takes into account the actual frequency and severity of his hepatitis symptoms before determining whether the Veteran's major depressive disorder was caused by or aggravated by his service-connected infectious hepatitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO shall contact the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for his hepatitis and depression disorders and whose records are not found within the claims file.  Of particular interest are any outstanding medical records of evaluation and treatment from Dr. Francisco A. Rivera-Rosado, listed on October 2008 and October 2009 laboratory records as the Veteran's private physician; from Dr. M.E.F., who provided at least one private examination in August 2009; and from the San Juan VAMC and the VA clinic in Mayaguez, from the time of his hospitalization in July 2009.  After the Veteran has signed the appropriate release(s), the RO shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

2.  The Veteran shall then be afforded an appropriate VA examination to evaluate the current severity of his service-connected infectious hepatitis disability.  The claims folder and a copy of this Remand must be provided to the examiner for review.  All appropriate tests and studies, including serologic testing, should be conducted.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the condition pursuant to the relevant rating criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the RO has determined the severity of the Veteran's service-connected infectious hepatitis, the Veteran shall then be afforded an appropriate VA mental examination so as to ascertain the extent, nature, and etiology of any major depressive disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examination report should reflect a review of the claims folder.  Following this review, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to comment on:

Whether it is at least as likely as not (a 50 percent probability or more) that any such major depressive disorder was caused by the Veteran's service-connected infectious hepatitis; or in the alternative whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected infectious hepatitis aggravated (i.e., permanently worsened) any major depressive disorder.  If aggravation is found, the degree of aggravation must be specifically identified.

In providing this opinion, the examiner also should discuss the medical opinions of Dr. M.E.F. in August 2009, of the September 2009 VA examiner, of the October 2009 VA examiner, and of Dr. J.J.Z.A. in January 2011, and explain why he or she agrees or disagrees with the conclusions each reached about the relationship between the Veteran's depression and his infectious hepatitis.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO will then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


